. McGrath, J.
This suit was commenced in justice’s court, heard on certiorari in the circuit, where judgment for plaintiff was affirmed, and defendant brings the case here by writ of error.
The docket of the justice shows that the summons was-issued January 12, returnable January 20, and that judgment was rendered January 10.
The docket entry must control, and cannot be contradicted by the return to the writ. Parol proof is inad7 missible to vary or explain a justice’s docket so as to give him jurisdiction that does not appear on its face. Mudge v. Yaples, 58 Mich. 307; Weaver v. Lammon, 62 Id. 366; Toliver v. Brownell, 94 Id. 577.
It is unnecessary to refer to other alleged defects in the docket entries.
The judgment is reversed, with costs of both courts to defendant.
Long and Grant, JJ.,, concurred. Hooker, O. J., and Montgomery, J., did not sit.